Citation Nr: 0025755	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for joint aches and 
pains, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for Achilles 
tendonitis, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for kidney stones, to 
include as due to an undiagnosed illness.

6.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Offices in 
Louisville, Kentucky, and Chicago, Illinois, which denied the 
benefits sought on appeal.  The appellant served on active 
duty for training from July 1983 to September 1983, and 
served on active duty from November 1990 to May 1991. 

The issues of entitlement to service connection for night 
sweats, insomnia and a gastrointestinal disorder, to include 
as due to an undiagnosed illness, were addressed by an April 
1997 rating decision and the veteran was notified of that 
decision and of his appellate rights.  A notice of 
disagreement with respect to those issues is not associated 
with the claims file, and as such, these issues are not 
currently before the Board.  In addition, the veteran 
expressed disagreement with the noncompensable evaluation 
assigned for his right ankle fracture and a Statement of the 
Case was issued in October 1999.  A Substantive Appeal is not 
associated with the claims file, and as such, this issues is 
not currently before the Board.  




REMAND

Upon a preliminary review of the record, the evidence shows 
that, in a February 1996 VA Form 9 (Appeal to Board of 
Veterans' Appeals) submitted to the Regional Office (RO) in 
Louisville, Kentucky, the veteran requested that he be 
scheduled for a hearing before the BVA at the RO.  
Subsequently, in correspondence received by the Board on 
September 12, 2000, the veteran further reiterated his 
interest in having a hearing before the BVA at a local VA 
office.

In this regard, the Board notes that all requests for travel 
Board hearings should be submitted to the agency of original 
jurisdiction in writing, as per 38 C.F.R. § 20.704(a) (1999).  
Thus, as the veteran complied with the procedural 
requirements in section 20.704, this case is REMANDED to the 
RO for the following action:


The appellant should be scheduled for a 
hearing before a Veterans Law Judge of 
the BVA at the RO as soon as is 
practicable.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




